Citation Nr: 0210603	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of angiofibroma of the nasopharynx, to include 
recurrent nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 11, 1954, to April 28, 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for an 
acquired psychiatric disorder and found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for residuals of angiofibroma of the 
nasopharynx, to include recurrent nosebleeds.  

In October 1997, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
2001).

This case was previously before the Board in January 2000 
when it was remanded for additional development.  The 
requested development has been completed and the Board now 
proceeds with the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A psychiatric disorder was not present during service and 
is not shown to be otherwise related to service.

3.  The veteran served less than 90 days of active duty; the 
regulations allowing for presumptive service connection are 
not for application.

4.  In a rating decision dated in September 1964, the RO 
denied service connection for nose bleed and recurrent 
tumors, angiofibromaof the nasopharynx.  The veteran was 
notified of that decision; he did not appeal. 

5.  The evidence received subsequent to the RO's final 
September 1964 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is either cumulative nor redundant; and/or is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001).

2.   The September 1964 RO decision that denied service 
connection for residuals of angiofibroma of the nasopharynx, 
to include recurrent nosebleeds is final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 
(1964).

3.  No new and material evidence has been received, since the 
September 1964 decision of the RO, to reopen the claim of 
entitlement to service connection for residuals of 
angiofibroma of the nasopharynx, to include recurrent 
nosebleeds.  38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records appear to be complete for the 
veteran's brief period of active duty.  On examination at 
entry, the veteran gave a history of ear, nose and throat 
trouble and several operations for tumors.  The psychiatric 
system was noted as "normal" on clinical evaluation.  He 
was referred for evaluation by a Medical Board shortly after 
entry into service following repeated episodes of nosebleed.  
The Medical Board report noted that he had had a tumor 
removed from the left antrum one year ago.  A detailed 
history elicited from the veteran and from contact with his 
personal physician shows that he had had several masses 
removed form his nasopharynx prior to service.  These has 
been diagnosed variously as nasofibroma, angiofibroma, or 
myxomatous fibroma.  Physical examination of the veteran 
showed no recurrence of tumors, but there was distortion of 
the nasal passages and scarring from previous surgery.  He 
was determined to be unfit for service and recommended for 
discharge by reason of physical disability that was neither 
incurred in nor aggravated by his service.  There are no 
findings in the service medical records regarding any 
psychiatric disorder.

In a September 1964 rating decision, the veteran was denied 
service connection for nose bleed and recurrent tumors.  The 
rating decision noted a long history prior to service of 
seven or eight operations followed by X-ray therapy for 
angiofibroma of the nasopharynx.  Service connection the 
basis of aggravation was not established by the evidence of 
record as there had been no recurrence of the tumors in 
service.  

Thereafter, records were obtained from the Eureka Genetics 
Clinic in Eureka, California showing that the veteran was 
seen there in January 1981.  The report of his initial 
evaluation shows that he came to the clinic to discuss the 
possible inheritance of recurrent nasopharyngeal tumors that 
he, and possibly his father and brother, had during his 
teens. 

In March 1995, the veteran submitted a claim for aggravation 
of his nasal condition during service, and for service 
connection for an emotional disorder.  He indicated that he 
was presently being treated at the VA Medical Center (VAMC) 
in Roseburg, Oregon.  In subsequent correspondence, the 
veteran also indicated that he was in receipt of disability 
benefits from the Social Security Administration, and had 
been treated for a nervous breakdown in 1954 at Ft. Dix, New 
Jersey, following his discharge from active service.  
Although newly discharged from the service, he was eligible 
for treatment at Ft. Dix as a dependent of his father.  He 
requested that VA obtain these records.

In May 1995, the veteran was provided a VA mental disorders 
examination.  The report notes that the examiner reviewed the 
claims file, and shows that he conducted an extensive 
clinical evaluation of the veteran.  The veteran described a 
domineering father, difficulty in school, and noted that he 
joined the Navy to feel like he could complete something.  He 
stated that he started having nosebleeds in service when he 
started doing calisthenics exercises in boot camp which led 
to his discharge.  He explained that had he been able to stay 
in, he would not have felt like such a failure, that his 
discharge heightened his despair and led to a suicide attempt 
and a failed marriage.  The examiner noted a traumatic 
history from the veteran's family of origin and chronic 
inability to function either personally or professionally.  
He agreed with the veteran's assertion that he was unable to 
attain goals prior to his military service.  The Axis I 
diagnoses were schizophrenia, paranoid type, rule out 
affective component with depressed mood, and history of 
polysubstance abuse, in remission times ten years.  

A social and industrial survey was also conducted by VA in 
May 1995.  It was the opinion of the social worker conducting 
the examination that the veteran might have post-traumatic 
stress disorder related to his history of frequent operations 
for tumors noted in the history as prior to service.

In July 1996, the RO wrote the National Personnel Records 
Center (NPRC) for information on the veteran's possible 
treatment at Ft. Dix in New Jersey.  The letter explained 
that the records of his treatment might be filed under his 
father's name.  The NPRC replied with a letter dated in 
August 1996 that all records on file had already been sent.  
A duplicate partial copy of the veteran's entrance 
examination was included with the reply.  

In March 1997, the Social Security Administration forwarded a 
copy of all medical records on file for the veteran.  These 
dated beginning in 1975 and included several psychological 
and psychiatric evaluations diagnosing personality disorders 
and schizophrenic disorders, lay statements from the 
veteran's mother and a former employer, and a record of the 
veteran's hospitalization and treatment for various medical 
disorders; copies of service medical records were also 
included.  An October 1982 private psychiatric evaluation 
notes by history that the veteran was treated for a short 
period by an Army doctor at Fort Dix following a suicide 
attempt in 1953 while doing poorly in college.  The 
evaluation further noted a troubled history prior to service, 
and that the veteran's entered service as a result of 
psychotherapy.  Also received were records of his private 
treatment for nasal tumors from Temple University Hospital, 
including some with Dr. Rush's signature, dating from 
February 1948 to April 1952.  With the exception of the 
records of Temple University Hospital and copies of service 
medical records, all of the records received from the Social 
Security Administration were for treatment following the 
veteran's period of active service.

In an October 1997 personal hearing before a hearing officer 
at the RO, the veteran testified that he attempted suicide 
while a student at college, and that this happened after he 
was discharged.  He stated that he received treatment at Ft. 
Dix while still a dependent of his father, an active duty 
army officer.  He stated that he felt that the records of his 
treatment at Ft. Dix would prove his claim of psychological 
damage caused by his discharge.  Regarding his nasal tumors, 
he noted that he was accepted into the service and was fine 
until he started doing calisthenics which caused his nose to 
bleed.  He stated that he had been told since then by doctors 
that the scar tissue had probably not healed, and the pumping 
of the marching and the calisthenics in boot camp probably 
burst some capillaries or veins, and this should be evidence 
of aggravation of his nosebleeds during service.

A February 1998 letter was received from the veteran's 
mother.  She wrote that following the veteran's discharge, he 
received psychiatric treatment at Ft. Dix in 1956.

In an October 1999 videoconference hearing before the 
undersigned, the veteran testified that he had had about 13 
operations prior to service on his nose, and began having 
nosebleeds during service which led to his discharge.  He 
also testified that he tried to commit suicide while a 
student in 1956 at Carnegie Tech and after that began 
treatment at Ft. Dix in New Jersey for about 6 months.  He 
did not remember ever being told of a diagnosis while being 
treated at Ft. Dix.  He indicated that thereafter, he did not 
have any psychiatric treatment until he applied for Social 
Security Administration benefits in 1970 or 1971.  Finally, 
he added that his last surgical treatment for residuals of 
angiofibroma of the nasopharynx was prior to service, and he 
had not had any recurrence of his nosebleeds since the single 
occurrence during service, that it was all healed and "past 
history."

In January 2000, the Board remanded this case to the RO for 
additional development.  This was in part due to the 
veteran's testimony in the October 1999 hearing suggesting 
that a medical professional at the VAMC in Roseburg, Oregon, 
had opined that his pre-existing residuals of angiofibroma of 
the nasopharynx had been aggravated by active service.  The 
RO was also instructed to obtain any records of the veteran's 
treatment at Ft. Dix which might be filed under his father's 
name and social security number.

In February 2000, the RO wrote the National Personnel Records 
Center (NPRC) asking for any records of the veteran's 
treatment at Ft. Dix between 1954 and 1956.  All available 
information regarding dates of service, date of birth, 
service and social security numbers of the veteran's father 
were provided.  The NPRC wrote back indicating that the 
requested information could not be provided without a 
completed NA Form 13042.  This was forwarded to the veteran.

By request dated March 2000, the RO obtained all the records 
of the veteran's treatment at the VAMC in Roseburg, Oregon.  
These show treatment for a variety of disorders beginning in 
November 1994, including diabetes, chest pain, hypertension, 
COPD, and gastrointestinal problems.  Physical examination on 
hospitalization in November 1994 revealed polyps in the left 
nostril, but did not include a diagnosis of the polyps or 
relate this disorder to active service.  There was not 
treatment shown for a psychiatric disorder.  

In response to the RO's request of the veteran to identify 
any further relevant information on the veteran's claims, he 
supplied a release for his treatment at Temple University 
Hospital by a Dr. Rush, although he did not supply any dates.  
The RO sent a letter to Dr. Rush at Temple University to the 
address supplied by the veteran, but the letter was returned 
to the RO with the remark, "Attempted Not Known."  

In September 2001, the veteran was informed of the 
unsuccessful attempt to obtain the records of Dr. Rush at 
Temple University and asked to obtain these records directly.  
He was also instructed to return the completed NA Form 13042 
so that NPRC could conduct a search for his records of 
treatment at Ft. Dix.  The veteran did not respond to the 
RO's request.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VCAA also applies with respect to an application to reopen a 
previously denied claim.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In this 
case, the veteran was notified in a July 2001 letter of the 
general provisions of the VCAA.  

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claims the RO advised him of the 
information and evidence that would support his claims.  The 
record also shows that the veteran was notified in the May 
1996 rating decision of the reasons and bases for the denial 
of his claims, and that he was further notified of this 
information in the July 1996 statement of the case, and 
supplemental statements of the case issued in April 1997, 
November 1997, May 1998, and April 2002 as well as a July 
2001 letter which informed him of the information and 
evidence needed to substantiate the claim.  Thus, the Board 
finds that VA has complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  The veteran provided testimony in a personal 
hearing before a hearing officer in October 1997 and in a 
videoconference hearing before the undersigned in October 
1999.  A statement has been submitted from the veteran's 
mother.  Complete records have been obtained from the Social 
Security Administration.  VA provided a mental disorders 
examination and a social and industrial survey, both in May 
1995.  All postservice records of treatment identified by the 
veteran have been obtained with the exception of claimed 
records of his treatment at Ft. Dix following service.  
Although the RO contacted the NPRC in an attempt to obtain 
these records, and the RO forwarded a form supplied by NPRC 
required to search for these records, the veteran has not 
returned the completed form.  VA's duty to assist "is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  VA cannot assist the veteran further in 
this regard without his cooperation.  

Neither the veteran nor his representative has identified any 
available unobtained evidence that might aid his claim or 
that might be pertinent to the bases of the denial of the 
claim.  In this regard, the Board notes that he submitted a 
release for records at Temple University Hospital pertaining 
to treatment for his tumors during the period prior to 
service, however these records were unobtainable using the 
address provided by the veteran.  However, what was missing 
in the September 1964 rating decision was evidence that his 
preexisting tumor condition had worsened during active 
service.  The missing records from Temple University Hospital 
could only show the presence of a tumor condition prior to 
service.  This fact alone could not support reopening the 
veteran's claim for this condition.  Moreover, the record 
contains copies of treatment records from Temple University 
Hospital dated from 1948 to 1952, and it is most likely that 
the copies of the records currently referred to are already 
in the claims folder.  Because there is no reasonable 
possibility that these records could substantiate the 
veteran's claim, VA's failure to obtain these records is not 
a breach of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); (to be codified at 38 C.F.R. 
§ 3.159(d)).  The Board further notes that the veteran and 
his representative were afforded ample opportunity to present 
evidence and argument in support of his claims.  There is 
sufficient evidence of record to decide the claim, and VA has 
satisfied its duties to notify and to assist the veteran.

The veteran was advised by the statement of the case and 
supplemental statements of the case of the evidence the RO 
had obtained and considered.  Letters in July and September 
2001 advised him of the nature of the evidence he must 
provide and of that which the RO had tried but failed to 
obtain along with his duty to obtain these records.  These 
documents sufficiently notified him of the evidence he must 
provide and of the evidence the VA would seek to obtain.  All 
available relevant evidence has been obtained, and there is 
no specific evidence to advise the veteran to provide.  
Quartuccio.

III.  Service Connection for an Acquired Psychiatric 
Disorder.

Legal Criteria - Establishing Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service for a veteran who served 90 or more days 
of active service, if manifested to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Analysis

There is no medical evidence showing a psychiatric disorder 
existed during service.  The service medical records do not 
show a psychiatric disorder, and on examination at entry into 
service, the psychiatric system was noted as "normal."

The Board notes the veteran's assertions that because of his 
discharge, he suffered a nervous breakdown and subsequently 
tried to commit suicide while enrolled as a student at 
college.  Even though the RO made all reasonable efforts to 
seek to obtain them, the records of his claimed treatment at 
Ft. Dix during the period shortly following his discharge 
have not been associated with the claims file; however, even 
if they were available and could show the presence of a 
psychosis manifest to a degree of 10 percent or more during 
the first postservice year, the veteran does not have 90 days 
of active service as required by 38 C.F.R. § 3.307 (a)(1).  
As such, the presumptive provisions of 38 C.F.R. § 3.309(a) 
for chronic diseases initially manifest during the first 
postservice year are not for application.

The earliest evidence of a psychiatric disorder is when he 
sought benefits from the Social Security Administration, 
approximately in the 1970s, many years following service.  
The medical evidence fails to relate any psychiatric disorder 
to active service.  The Board finds it significant that in 
the May 1995 VA examination, the examiner noted a chronic 
history of inability to function either personally or 
professionally, and that the veteran was unable to attain 
goals prior to his military service.  The examiner did not 
relate his psychiatric disorder, diagnosed as schizophrenia, 
paranoid type, to his active service, nor does any of the 
other medical evidence in the claims file relate the 
veteran's psychiatric condition to active service.  In fact, 
the majority of the medical evidence appears to relate the 
veteran's psychiatric disorder to factors other than his 
active service, notably his relationship to his father, his 
inability to attain goals academically and professionally, 
and polysubstance abuse.  A social worker has speculated that 
the veteran may have PTSD from the repeated tumor surgeries 
he underwent as a child, however, this too is unrelated to 
the veteran's active service.  

The Board has considered the veteran's statements made in 
written comments to VA regarding the origin of his 
psychiatric disorder, and those told to medical examiners by 
way of relating his own history; however, the veteran's 
statements are not competent to establish service connection.  
In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis and etiology of the veteran's 
psychiatric disorder is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

Nor is information in the medical records purporting to place 
the origin of the veteran's disorder during service competent 
if it is based entirely on the veteran's history as related 
to the examiner.  Evidence that is simply information 
recorded by a medical examiner and that is not enhanced by 
any additional medical comment by that examiner is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board concludes that the probative, competent evidence 
shows that a psychiatric disorder was not present in service, 
and even if it was manifested to a compensable degree in the 
first year after service, he may not be service connected on 
this basis because he does not have the requisite 90 days of 
active service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2001).

IV.  New & Material Evidence to Reopen the Claim for 
Residuals of Angiofibroma of the Nasopharynx, to Include 
Recurrent Nosebleeds

Legal Criteria - Reopening Claims

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Analysis

As a preliminary matter, the Board notes that in the decision 
on appeal, the RO referred to the old standard for new and 
material evidence, indicating that there must be a reasonable 
possibility that it change the outcome, a standard rejected 
by the Court in Hodge, supra.  However, it is clear that the 
veteran's claims were rejected because the evidence submitted 
was not relevant to aggravation of the veteran's residuals of 
angiofibroma of the nasopharynx, to include recurrent 
nosebleeds, a standard specifically retained and a 
prerequisite to applying the overruled outcome determinative 
test.  Thus, the RO never reached the outcome determinative 
test, and the claim was denied on the standard still in 
effect.  

The last final decision is the September 1964 decision of the 
RO that denied service connection for nose bleed and 
recurrent tumors.  The veteran was notified of this decision 
in a letter dated in September 1964.  He did not appeal that 
decision and the decision became final.  38 U.S.C. § 4005(c) 
(1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 (1964).  The 
basis of that decision was that there was no recurrence of 
the tumors, and therefore no aggravation shown of the 
veteran's preexisting residuals of angiofibroma of the 
nasopharynx.

Subsequent to the September 1964 decision, evidence was 
submitted to the claims file consisting of copies of the 
service medical records, already on file at the time of the 
September 1964 rating decision, copies of the veteran's 
treatment at Temple University Hospital prior to service, and 
copies of postservice treatment records.  The copies of the 
service medical records already on file are clearly not new.  
The records of the veteran's treatment at Temple University 
prior to service are also not new in that they are cumulative 
of evidence already considered.  The Medical Board report in 
service thoroughly discusses the veteran's treatment for his 
tumors prior to service, which these records only go to in 
greater detail.  As such they are redundant, or cumulative 
and not "new" for the purpose of considering whether new 
and material evidence has been submitted.  While the records 
of postservice treatment may be new, in that they were not 
before the RO in September 1964 when service connection was 
denied, there is no record of any treatment for recurrence of 
angiofibroma of the nasopharynx, or recurrent nosebleeds.  By 
the veteran's own testimony, he has indicated that he had not 
had any recurrence of his nosebleeds since the single 
occurrence during service.  The postservice records of 
treatment relate to other disorders.  The new evidence is not 
relevant to the issue of whether the veteran's preexisting 
residuals of angiofibroma of the nasopharynx, to include 
recurrent nosebleeds, underwent an increase in severity 
during his brief 6-7 week period of active service.  Because 
none of the evidence is relevant to this issue, it is not 
material.

The Board notes the veteran's claim that he feels his 
residuals of angiofibroma of the nasopharynx were aggravated 
by the physical activity of boot camp, causing nose bleeds, 
and that therefore this constitutes aggravation of his 
condition.  However, the veteran's own statements may not be 
used to reopen the claim where the issue is medical 
causation.  In this regard, the Board notes that the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses, etiology or aggravation competent.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under § 5108); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  In sum, the 
evidence received subsequent to the September 1964 denial 
consists of evidence that is not relevant, or is cumulative 
of evidence already of record.  As such, it is not new and 
material and the veteran's claim is not reopened.  38 
U.S.C.A. 5108, 7105(c). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for residuals of 
angiofibroma of the nasopharynx, to include recurrent 
nosebleeds, has been submitted, and the claim is denied.



		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

